Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 03, 2015

The Court of Appeals hereby passes the following order:

A15D0261. RUTH FALLS-MILLER v. SAVANNAH-CHATHAM COUNTY
    BOARD OF EDUCATION.

      In this administrative appeal, Ruth Falls-Miller seeks discretionary review of
the superior court’s order affirming the agency’s decision. The superior court’s order
was entered on August 15, 2014, and Falls-Miller filed her application on February 7,
2015.1 We lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, Falls-Miller filed her application 176 days
after entry of the order she seeks to appeal. Therefore, her application is untimely,
and it is hereby DISMISSED for lack of jurisdiction.




      1
       Falls-Miller previously filed a direct appeal from the superior court’s order,
which we dismissed because she failed to follow the discretionary appeals procedure.
See Case No. A15A0901 (dismissed on January 21, 2015).
Court of Appeals of the State of Georgia
                                     03/03/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.